Citation Nr: 0306009	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Propriety of an initial 10 percent evaluation for 
ankylosis of the distal interphalangeal (DIP) joint of the 
right index finger.  

2.  Propriety of an initial 10 percent evaluation for 
bursitis of the left hip.  

3.  Propriety of an initial 10 percent evaluation for 
bronchial asthma.  

(The propriety of an initial 20 percent evaluation for 
Raynaud's syndrome will be addressed in a separate decision.)  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1977 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which granted service connection and 
assigned initial disability ratings of 20 percent for 
Raynaud's syndrome and 10 percent each for ankylosis of the 
DIP joint of the right index finger, bursitis of the left 
hip, and bronchial asthma.  

The Board is undertaking additional development on the issue 
the propriety of an initial 20 percent evaluation for 
Raynaud's syndrome pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's and/or appellant's 
representative's response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein has been obtained.  

2.  The 10 percent initial disability evaluation for 
ankylosis of the DIP joint of the right index finger, which 
affects the major extremity, is the maximum schedular rating 
in the absence of amputation with metacarpal resection or 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto, which is not shown in this case.  

3.  The veteran has a noncompensable degree of limitation of 
motion and pain in the left hip but no more than mild overall 
functional impairment.  

4.  The veteran's bronchial asthma is manifested by, on 
pulmonary function testing after use of a bronchodilatory 
medication, a Forced Expiratory Volume after one second (FEV-
1) of greater than 80 percent of predicted, and a ratio of 
FEV-1 to Forced Vital Capacity (FVC) of greater than 80 
percent and she does not use inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication on a daily basis. 


CONCLUSIONS OF LAW

1.  An initial disability evaluation in excess of 10 percent 
for ankylosis of the DIP joint of the right index finger is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5153, 5225 
(2002).  

2.  An initial disability evaluation in excess of 10 percent 
for bursitis of the left hip is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5251, 5253 (2002).  

3.  An initial disability evaluation in excess of 10 percent 
for bronchial asthma is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic 
Code 6602 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In the July 2002 Supplemental Statement of the Case (SSOC) 
the veteran was informed of the regulations implementing the 
VCAA, including who was responsible for obtaining which 
evidence.  Later in July 2002 the RO sent her a letter 
stating that VA would assist her in obtaining any private 
treatment records, lay or other evidence or any records in 
the custody of a Federal department or agency.  She was 
requested to provide information as to the foregoing and was 
informed that she could submit statements from past or 
present employers as to the effects of her service-connected 
disabilities on her job performance.  Therefore, the Board 
is satisfied that the VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At the November 2002 travel board hearing the veteran 
testified that she had not received any private treatment for 
the disabilities at issue (pages 15 and 16 that her two past 
claims for Social Security disability benefits had been 
predicated solely upon the adverse impact of her nonservice-
connected back disorder and that records pertaining thereto 
would not be relevant to the disabilities herein at issue 
(pages 17 and 18).  Here, in addition to her testimony and 
her service medical records (SMRs), the RO has obtained all 
VA treatment records and provided her with VA examinations 
for rating purposes.  

The Board finds that all available evidence and information 
necessary to substantiate the appellant's claims has been 
obtained and that no further development is required to 
comply with VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the claims.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board finds 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating the disabilities at issue.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities at issue. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The veteran has appealed the rating decision granting service 
connection for and assigning initial ratings of 10 percent 
percent for the disorders at issue, effective July 23, 1997, 
the date of receipt of the initial claim for service 
connection.  Accordingly, the Board must consider whether 
since the initial rating, ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002).

Ankylosis of the DIP joint of the Right Index Finger

38 C.F.R. § 4.71a, DC 5225 provides for a maximum schedular 
rating of 10 percent for ankylosis of the index finger of the 
major or minor extremity in either a favorable or unfavorable 
position.  A note to DC 5225 provides that extremely 
unfavorable ankylosis is to be rated as amputation under DCs 
5152 through 5156.  Under DC 5153 amputation of the index 
finger of the major or minor extremity at the proximal 
interphalangeal (PIP) joint or proximal thereto but without 
metacarpal resection warrants a 20 percent evaluation.  
Amputation of the index finger of the major extremity with 
metacarpal resection (with more than one-half the bone lost) 
warrants a 30 percent evaluation.  

A private December 1985 X-ray of the right index finger 
revealed changes within the DIP joint suggestive of aseptic 
arthropathy or old trauma or possibly even villonodular 
synovitis.  During hospitalization in April 1986 at the 
Nashua Memorial Hospital the veteran underwent excision of 
osteophytes of the middle and distal phalanges of the right 
index finger and arthrodesis of the DIP joint of that finger.  

On VA examination in January 1998 the veteran reported that 
she had been unable to work as a data entry clerk due to her 
right index finger.  She complained of soreness upon pressure 
on that finger.  She was right handed and reported that the 
finger usually didn't bother her too much and she avoided 
using that finger.  On examination there was an almost 
invisible scar on the dorsum of the finger, over the DIP 
joint, which was neither cosmetically or physiologically 
significant in any way.  She thought that the finger was 
shorter but on measurement the examiner noted that it was 
equal in length to the left index finger.  The DIP joint was 
rigid due to fusion but, nevertheless, could make a fist.  
She could touch the palm of her right hand with all 
fingertips and could touch the tip of her thumb to all 
fingers.  Active and passive motion of the right index finger 
was normal.  She had motion of the proximal interphalangeal 
(PIP) joint and the metacarpophalangeal joint of the right 
index finger but there was no active or passive flexion or 
extension of the DIP joint due to fusion.  X-rays showed 
fusion of the DIP of the right index finger.  The examiner's 
opinion was that despite the DIP fusion the veteran could 
perform virtually every function normally except for flexion 
of that joint.  She had complete use of the right hand from 
the standpoint of function but it was reasonable to assume 
that the finger was a little sore upon attempted use.  

On VA orthopedic examination in June 2001 the surgical scar 
on the dorsum of the right index finger was healed.  There 
was some erythema of that finger but no movement in the DIP 
joint.  She could not bring the fingertip of that finger to 
the proximal palmar crease.  There was 5 millimeters of 
shortening of the distal phalanx of the right index finger.  
She had flexion of the PIP joint of the right index finger.  
X-rays disclosed fusion of the DIP joint and what appeared to 
be complete obliteration of that joint.  The diagnoses 
included fusion of the right index DIP joint secondary to 
persistent indolent infection of that joint and chronic 
cellulitis of the right index finger manifested by redness 
and soft tissue swelling around the right index DIP joint.  
It was reported that this joint was fixed in a position of 
slight flexion and she did not claim to have any sensory loss 
but reported being handicapped in typing.  A July 2001 
addendum reflects that the fusion in slight flexion did not 
represent an unfavorable ankylosis of the right index finger. 

At the November 2002 travel board hearing the veteran 
testified that the VA examiner (in 1998) did not report that 
her right index finger was shorter than her left index finger 
but, rather, said it was the same size as the left index 
finger (page 4).  At the hearing it was observed that the 
veteran's right index finger was noticeably shorter than her 
left index finger (page 4).  She testified that her DIP of 
the right index finger had been fused and although she could 
make a fist, while doing so she was unable to use that joint 
(page 4).  All of her past jobs had involved typing and her 
right index finger disorder affected her speed and accuracy 
(page 4).  She was unable to move the DIP joint of the right 
index finger and while she had lost speed in typing, she had 
adapted to her disability and could now probably type as fast 
as before fusion of that joint (page 5).  After using a 
keyboard all day, her right index finger was painful, red, 
and swollen.  She took Naproxen as an anti-inflammatory for 
her fingers on a regular basis, and for her nonservice-
connected back problem (page 6).  She felt that she was being 
penalized for not seeking frequent treatment for her right 
index finger problem and she had not taken injections of 
medication into that joint because this could cause damage to 
joint cartilage.  She could not hold a pencil using her right 
index finger and had pain in that finger on moderate usage.  
She did not have constant pain but if she used her hand and 
fingers a lot, even writing, she developed pain (page 7).  
She was right handed (page 8).  She had adjusted how she 
wrote by holding writing instruments without using her right 
index finger.  She had pain and swelling in cold and damp 
weather (pages 8 and 9).  Any pressure on her right index 
finger caused pain (page 9).  She had learned how to perform 
activities which normally required use of the right index 
finger (page 9).  

The veteran is currently in receipt of the maximum schedular 
rating for ankylosis of the DIP joint of the index finger of 
either the major or minor extremity.  To warrant a higher 
rating she would have to have amputation, or impairment 
equivalent to amputation, of that finger at the proximal 
interphalangeal (PIP) joint with or without metacarpal 
resection.  However, in this case her symptoms of pain and 
swelling on use and the limited functional impairment do not 
equate with such amputation.  Accordingly, a higher schedular 
rating is not warranted.  

While at the travel board hearing the veteran questioned the 
adequacy of the 1998 VA examination, because it was not 
reported that she had shortening of the right index finger.  
However, such shortening was clinically found on VA 
examination in 2001.  Thus, the Board finds that the record 
is not inadequate for rating purposes.  

Bursitis of the Left Hip

Bursitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Limitation of flexion of a thigh warrants a 10 percent rating 
if flexion is limited to 45 degrees, a 20 percent rating is 
warranted if flexion is limited to 30 degrees, a 30 percent 
rating is warranted if flexion is limited to 20 degrees, and 
a 40 percent rating is warranted if flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a, DC 5252.  

Limitation of extension of the thigh warrants a 10 percent 
rating if extension is limited to 5 degrees.  38 U.S.C.A. 
§ 4.71a, DC 5251.  

Limitation of adduction of the thigh, with an inability to 
cross the legs, or limitation of rotation of the thigh, with 
an inability to toe-out more than 15 degrees, warrants a 10 
percent rating.  Limitation of abduction of the thigh, with 
motion lost beyond 10 degrees, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5253.  

On VA examination in January 1998 the veteran reported that 
she had had to quit a job three years earlier due to left hip 
pain, which was caused by walking too much.  In a March 1998 
addendum, the examiner stated that upon examination the 
veteran had tenderness over the greater trochanter.  This was 
minimal tenderness, which prompted a diagnosis of very mild 
intermittent trochanteric bursitis.  It was felt that the 
findings barely, if at all, accounted for her symptoms which, 
at times, were severe and it was felt that the findings 
minimally created her symptoms.  While it was felt that she 
was not malingering or consciously overstating her symptoms, 
she was stated to have a very low threshold for pain.  Her 
physical findings might not produce more than a discomfort 
which was not worth mentioning but, in her case, the 
importance was magnified by a low pain threshold.  The 
diagnoses were minimal degenerative joint disease (DJD) of 
the lumbar spine and minimal intermittent left trochanteric 
bursitis.  

VA outpatient treatment (VAOPT) records reflect that in March 
1999 the veteran's use of a cane provided some relief to 
acute exacerbations of low back pain which radiated down her 
left leg.  

On VA orthopedic examination in June 2001 it was reported 
that in the past the veteran had had numerous steroid 
injections in her left hip, which had not brought about 
significant relief.  She continued to have some left hip pain 
and occasionally used a cane for support.  On examination 
left hip flexion was to 115 degrees, compared to 125 degrees 
on the right.  Abduction was to 36 degrees, compared to 28 
degrees on the right. Adduction was to 23 degrees, compared 
to 32 degrees on the right.  Extension was to 10 degrees, 
compared to 15 degrees on the right.  External rotation was 
to 34 degrees and painful at the extremes, compared to 20 
degrees on the right.  Internal rotation was to 50 degrees, 
compared to 30 degrees on the right.  It was reported that X-
rays did not show any soft tissue problem adjacent to the 
greater trochanter and the left hip joint appeared 
essentially normal.  The actual X-ray report reflects minimal 
degenerative changes of the left hip with slight narrowing of 
the medial aspect of the joint.  The diagnosis was bursitis 
of the left hip manifested by tenderness on pressure in the 
trochanteric area and slight tenderness on extremes of 
movement.  The bursitis appeared to be chronic and had not 
responded to steroidal medication or analgesics.  It was 
noted that her hip pain was apparently secondary to chronic 
bursitis and the matter of her hip pain had been clouded by a 
history of low back pain and numerous medications for her 
back pain might have blunted symptoms noted in her left hip.  

At the November 2002 travel board hearing the veteran 
testified that due to a nonservice-connected back disability 
she was unable to move her left hip enough for her to have a 
problem with her left hip and that the VA examiner had not 
paid sufficient attention to this matter, even though she had 
reported it (page 3).  Basically, at this time she did not 
have any problems due to left hip bursitis because, due to 
her nonservice-connected back disorder, she was unable to 
stand or walk long enough for her bursitis to bother her 
(page 10).   

Normal extension of the hip is to 0 degrees and normal 
flexion is to 125 degrees.  Normal abduction is to 45 
degrees.  38 C.F.R. § 4.71a, Plate II.  

From the record, it is clear that the veteran uses a cane due 
to her nonservice-connected low back disorder and not due to 
bursitis of the left hip.  She has a noncompensable degree of 
limitation of motion of the left hip but has tenderness on 
pressure and slight tenderness on the extremes of movement.  
However, she is not shown to have significant functional 
impairment and the results of the two VA rating examinations 
indicate that she has not more than slight or mild functional 
impairment which is adequate compensated by the current 10 
percent rating.  Indeed, her testimony was that her 
nonservice-connected low back disorder precluded the type of 
use of her left hip which might result in any greater degree 
of symptomatology and functional impairment.  

Although at the travel board hearing the veteran indicated 
that a VA examiner had not paid sufficient attention to the 
matter of her nonservice-connected low back disorder 
precluding use of the left hip, this was addressed in some 
detail by the VA examiner in June 2001.  Thus, the Board 
finds that the record is not inadequate for rating purposes.  

Bronchial Asthma

For rating purposes, it is the results of pulmonary function 
testing after bronchodilatation that are used because this 
produces a standard testing method which assures consistent 
evaluation.  Volume 61 Federal Register 46720, 46723 
(September 5, 1999).   

For definitional purposes, the Board notes that FEV-1 is 
forced expiratory volume in one second.  FVC is forced vital 
capacity.  FEV-1/FVC is the ratio of force expiratory volume 
in one second to forced vital capacity.  

The rating criteria (which became effective October 7, 1996) 
for bronchial asthma, at 38 C.F.R. § 4.97, DC 6602 provide 
for a 10 percent rating when pulmonary function tests reveal 
a FEV-1 or a FEV-1/FVC of 71- to 80 percent of predicted or 
if there is a need for intermittent inhalational or oral 
bronchodilator therapy.  A note to DC 6602 provides that in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  

A 30 percent rating is warranted for bronchial asthma when 
pulmonary function tests reveal an FEV-1 or an FEV-1/FVC of 
56 to 70 percent, or if there is daily inhalational or oral 
bronchodilator therapy; or, inhalational anti-inflammatory 
medication.   

On VA pulmonary examination in February 1998 it was reported 
that the veteran had had mild asthma since 1982.  She rarely 
had wheezing and had not been hospitalized for asthma.  She 
rarely used an inhaler.  She had wheezing less than once a 
week.  She did not have fever or night sweats, weight loss or 
gain, daytime hypersomnolence or hemoptysis.  On physical 
examination her chest was clear.  There was no evidence of 
chronic pulmonary thromboembolism and there was no ankylosing 
spondylitis.  The diagnoses included mild asthma, by history.  
On pulmonary function testing the ratio of FEV-1 to FVC was 
79 percent of predicted.  

On VA pulmonary examination in June 2001 it was reported that 
the veteran did not often use an inhaler for her asthma 
which, historically, was exertional in nature.  Because of 
her back problem she did not exert herself very much and, 
thus, the exertional trigger was not operative.  She did not 
use an inhaler and if she became short of breath, she would 
sit down and rest.  She had not been hospitalized for asthma.  
She had a chronic cough and sputum production but rarely had 
wheezes.  On examination her chest was clear and there was no 
clubbing or edema of her extremities.  The pertinent 
diagnoses were mild asthma, by history, and mild chronic 
bronchitis secondary to smoking.  A chest X-ray was normal.  
Pulmonary function testing revealed, after bronchodilator 
medication, an FEV-1 of 82.9 percent of predicted and an 
actual FEV-1/FVC of 82.  It was noted that there was no 
evidence of restrictive lung disease and that there was a 
significant bronchodilator response.  

The veteran failed to attend a VA pulmonary examination 
scheduled in July 2002.  

At the November 2002 travel board hearing the veteran 
testified that her asthma was essentially exertional in 
nature and the VA pulmonary function testing did not test for 
this aspect of impairment from her bronchial asthma.  Also, 
due to her nonservice-connected back problem she was unable 
to engage in exertional activities which would require her to 
use medication for asthma (pages 3 and 11).  Other triggers 
of her asthma were hot and humid weather and there had been 
times when she had had to use medication for her asthma (page 
11).  

Pulmonary function testing has not yielded results which 
warrant a schedular rating in excess of the current 10 
percent evaluation.  Moreover, it is clear that the veteran 
does not use inhalational or oral bronchodilatory therapy on 
a daily basis, as required for the next higher rating of 30 
percent.  Her occasional or intermittent use of such therapy 
is contemplated in the current 10 percent rating.  Indeed, 
her bronchial asthma has been repeatedly described as only 
mild in severity.  

The veteran contests the results of VA pulmonary function 
testing because her asthma is primarily exertional in nature 
and this aspect of her impairment was measured by VA 
pulmonary function testing.  However, the Board is bound by 
the schedular criteria in assigning a rating under the rating 
schedule and DC 6602 does not contemplate pulmonary function 
testing upon exertion.  

Acccordingly, a schedular rating in excess of the current 10 
percent is not warranted.  

Staged Ratings

The Board finds that the service-connected disorders at issue 
have remained essentially stable since the initial assignment 
of the current 10 percent ratings.  Accordingly, there is no 
basis for the assignment of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Extraschedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

At the travel board hearing the veteran stated that her 
disabilities affected her ability to work.  However, she also 
testified that it was her nonservice-connected back disorder 
which prevented her from entering the job market and was the 
basis for her rejected claim for Social Security disability 
benefits.  She also testified that she had adapted to her 
service-connected disabilities at issue.  

Moreover, the veteran has not required frequent 
hospitalization for any of the disabilities at issue, the 
manifestations of which are contemplated by the schedular 
criteria.  There simply is no indication in the record that 
the average industrial impairment resulting from any of the 
above disabilities would be in excess of that contemplated by 
the schedular criteria.  Therefore, the Board has concluded 
that referral of the case for extra-schedular consideration 
is not warranted. 


ORDER

Initial evaluations in excess of 10 percent for ankylosis of 
the DIP joint of the right index finger, for bursitis of the 
left hip, and for bronchial asthma are denied.  



	                        
____________________________________________
	Nancy Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

